Citation Nr: 0609089	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  98-07 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1982 to 
July 1989 and from August 1989 to October 1993.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which granted the veteran's claim for service connection for 
left ear hearing loss and assigned an initial noncompensable 
(i.e., 0 percent) rating.  But the RO denied his claim for 
service connection for right ear hearing loss.  He filed a 
timely appeal seeking service connection for right ear 
hearing loss and an initial compensable rating for his left 
ear hearing loss.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In May 2002, the Board remanded the case to the RO so that a 
hearing could be scheduled before a Veterans Law Judge (VLJ) 
of the Board using video-conferencing technology.  And in 
January 2005, the veteran testified before the undersigned 
VLJ.  A transcript of that hearing is of record.

In March 2005, the Board again remanded the case to the RO 
for still further development and consideration.  The RO 
completed the development requested to the extent possible, 
continued to deny the claims, and returned the case to the 
Board for further appellate consideration.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his claims has been obtained.

2.  The veteran does not presently have right ear hearing 
loss according to VA standards.

3.  The veteran has level I hearing acuity in his left ear, 
and since his right ear is not service connected, it is 
presumed he has level I hearing acuity in that ear.


CONCLUSIONS OF LAW

1.  The veteran does not have right ear hearing loss as a 
result of a disease or injury incurred or aggravated during 
his active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2005).

2.  The requirements are not met for a compensable rating for 
left ear hearing loss.  38 U.S.C.A. § 1155, 5103A, 5107(b) 
(West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.85, Diagnostic Code 6100 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this case at hand, the veteran was sent a VCAA letter in 
April 2003.  The letter explained the type of evidence 
required to substantiate claims for service connection and 
for a higher rating (of a service-connected disability), 
as well as indicated what evidence he was responsible for 
obtaining and what VA had done and would do in helping him 
obtain supporting evidence.  Despite the inadequate notice 
provided him regarding a disability rating and an effective 
date if service connection for his right ear hearing loss is 
awarded, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision concerning this claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because, for the reasons discussed below, the Board will find 
that the preponderance of the evidence is against this claim 
for service connection, so any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

Also, since the veteran already had established his 
entitlement to service connection for the hearing loss in his 
other (i.e., left) ear, the April 2003 VCAA letter correctly 
notified him of the requirements for obtaining a higher 
initial disability rating for this ear, as determined by the 
applicable diagnostic codes in the rating schedule.  The RO 
also earlier had provided this information in the January 
2000 statement of the case (SOC).  See Dingess, 2006 WL 
519755, at *12 ("Other statutory and regulatory provisions 
are in place to ensure that a claimant receives assistance 
throughout the appeals process.  ...To hold that section 
5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 
sections 7105(d) [SOC provisions] and 5103A [duty to assist 
provisions] and their implementing regulations insignificant 
and superfluous, thus disturbing the statutory scheme.").  
And since the Board is denying the claim for a higher initial 
rating in this decision, in turn, means the absence of 
mention of the method for obtaining an effective date for 
this disability in that letter is rendered moot inasmuch as 
this additional issue will not have to be addressed anyway.

There was no specific mention, per se, of the "fourth 
element" discussed in Pelegrini II in the April 2003 VCAA 
letter, but the letter nonetheless explained that the veteran 
should identify and/or submit any supporting evidence.  And 
in Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), the 
Court held that requesting additional evidence supportive of 
the claim rather than evidence that pertains to the claim 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists.  Furthermore, as also held in 
Mayfield, an error, whether procedural or substantive, is 
only prejudicial "when the error affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that 
the error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  



The content of the April 2003 VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

The RO sent the April 2003 VCAA letter after the initial 
adjudication of the claims in April 1997.  So this did not 
comply with the requirement that VCAA notice precede the 
initial RO adjudication.  But bear in mind that initial 
decision occurred before the VCAA even existed.  And in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question - because the VCAA did not yet 
exist when the RO initially adjudicated the claims, VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure 
the veteran receives or since has received content-complying 
VCAA notice such that he is not prejudiced.

Here, the April 2003 VCAA notice provided the veteran with 
ample opportunity to respond before his appeal was certified 
to the Board.  And he was afforded a video-conference hearing 
before the undersigned VLJ in January 2005.  In addition, 
since that time, he has not indicated that he has any 
additional relevant evidence to submit or which needs to be 
obtained.  He failed to report for his VA examination, as 
requested by the Board in its March 2005 remand and scheduled 
for April 2005, which could have provided additional evidence 
in support of his claims.  So under these circumstances, the 
Board finds that he was afforded "a meaningful opportunity 
to participate effectively in the processing of his claim[s] 
by VA," and thus, "essentially cured the error in the 
timing of notice."  See Mayfield, 19 Vet. App. at 128 
(holding that section 5103(a) notice - even if provided 
after initial RO decision can "essentially cure the error in 
the timing of notice" so as to "afford a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini II, 18 Vet. 
App. at 122-24).



Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The veteran's September 1981 Report of Medical History, for 
his military 
pre-enlistment medical evaluation, indicates he denied 
experiencing ear problems and hearing loss.  The 
contemporaneous Report of Medical Examination shows a normal 
clinical evaluation of his ears.  An audiometric evaluation 
showed he had right ear pure-tone thresholds of 15 decibels 
at 500 Hertz, 5 decibels at 1000 Hertz, 10 decibels at 2000 
Hertz, 5 decibels at 3000 Hertz, and 15 decibels at 4000 
Hertz.  He began serving on active duty a few months later, 
in March 1982.

Reference audiograms dated in August 1985, December 1985, 
February 1988, May 1990, and September 1993 indicate the 
veteran's work environment in service was in a noise hazard 
area.  He was first diagnosed with sensorineural hearing loss 
in August 1985, although it is unclear whether the diagnosis 
encompassed one or both ears at that time.  But in any event, 
in May 1990, he was diagnosed with bilateral high frequency 
hearing loss (meaning the condition affected both ears).

When completing a medical history questionnaire during his 
September 1993 military separation examination, the veteran 
denied experiencing hearing loss.  The contemporaneous Report 
of Medical Examination showed normal clinical evaluation of 
his ears, and audiometric testing indicated that his right 
ear pure-tone thresholds were 15 decibels at 500 Hertz, 10 
decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 20 
decibels at 3000 Hertz, and 30 decibels at 4000 Hertz.  
His military service ended the following month, in October 
1993.



The veteran was afforded a VA audiological examination in 
November 1996.  According to the report, he had right ear 
pure-tone thresholds of 15 decibels at 500 Hertz, 10 decibels 
at 1000 Hertz, 15 decibels at 2000 and 3000 Hertz, and 
30 decibels at 4000 Hertz, with a pure-tone threshold average 
of 18.  He had left ear pure-tone thresholds of 15 decibels 
at 500 Hertz, 10 decibels at 1000 Hertz, 15 decibels at 2000 
Hertz, 25 decibels at 3000 Hertz, and 40 decibels at 4000 
Hertz, with a pure-tone threshold average of 23.  His 
Maryland CNC speech recognition score was 96 percent for his 
right ear and 98 percent for his left ear.

The veteran underwent additional VA audiological testing in 
February 1998, which showed normal hearing in his right ear 
up to 4000 Hertz, with mild/moderate sensorineural hearing 
loss from 6000 to 8000 Hertz and normal speech recognition 
scores.  He had normal hearing in his left ear up to 2000 
Hertz, with mild to moderate sensorineural hearing loss from 
3000 to 8000 Hertz and excellent word recognition.

In March 1998, the veteran was medically disqualified from a 
position as a police officer by the New York City Civil 
Service Commission due to failure to pass an audiological 
evaluation in February 1998.

During his January 2005 hearing, the veteran testified that 
he had applied to the New York City Police Department, but 
the Civil Service Commission disqualified him because of his 
hearing loss (see transcript of the hearing, pg.4).  He also 
testified that he wanted another VA examination, because he 
believed his hearing loss had gotten worse (pg 4).  In short, 
he claimed that he should now be service-connected for his 
right ear hearing loss and that he should be assigned a 
compensable rating for his left ear hearing loss.

The veteran was scheduled for additional VA audiological 
examinations in December 1999 and more recently in April 
2005, but he failed to report as scheduled.



I.  Entitlement to service connection for right ear hearing 
loss

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for right ear 
hearing loss.  Under 38 C.F.R. § 3.385, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] 
operates to establish when a measured hearing loss is . . . a 
'disability' for which compensation may be paid, provided 
that the requirements for service connection are otherwise 
met . . .").

Furthermore, in Hensley, the Court indicated a veteran need 
not have met the requirements of this regulation while in 
service, only presently.  See Hensley, 5 Vet. App. at 158-59.  
See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Here, though, there is no evidence the veteran has sufficient 
hearing loss in his right ear to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385, to be considered an actual 
hearing disability by VA.  While the Board realizes he is 
service connected for left ear hearing loss due to noise 
exposure in service, and concedes noise exposure related to 
his right ear as well (indeed, even the diagnosis in service 
as mentioned), there still is simply no evidence that he 
currently has sufficient right ear hearing loss to meet the 
requirements of 38 C.F.R. § 3.385.  And absent medical 
evidence of current disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C. § 1110 (formerly 
§ 310)).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996) and Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").

On multiple occasions, including pursuant to the Board's 
March 2005 remand, the RO attempted to assist the veteran 
with his claim for service connection by requesting that he 
attend a VA examination to obtain current audiological 
findings and a medical opinion.  But he repeatedly failed to 
report as scheduled.  See 38 C.F.R. § 3.655.  See also Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to 
assist is not always a one-way street.  If a veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.").



So, in short, the only evidence suggesting the veteran has 
right ear hearing loss related to his service in the military 
comes from him, personally.  And as a layman, he simply does 
not have the necessary medical training and/or expertise to 
make a diagnosis or determine the cause of this condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
See, too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
Because of this, the veteran's allegations, alone, have no 
probative value without medical evidence substantiating them.  
So the preponderance of the evidence is against the claim, in 
turn, meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.

II.  Entitlement to a compensable rating for the left ear 
hearing loss

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.



A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson, 12 Vet. App. at 125-26 (1999).  
This, in turn, will compensate the veteran for times since 
the effective date of his award when his disability may have 
been more severe than at other times during the course of 
his appeal.

In evaluating service-connected hearing loss, disability 
ratings are derived by a "mechanical" (i.e., 
nondiscretionary) application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

Ratings for hearing loss range from noncompensable (i.e., 0 
percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2004). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed and, therefore, has no effect on the 
veteran's claim.  But pertinent changes were made to 
38 C.F.R. § 4.86.

The language of 38 C.F.R. § 4.86(a) now provides that, when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
Unfortunately, neither 38 C.F.R. § 4.86(a) nor (b) is 
applicable in this particular appeal.



According to the results of the hearing evaluations the 
veteran has undergone, there simply is no basis for assigning 
a higher, i.e., compensable rating for the service-connected 
hearing loss in his left ear.  The clinical evidence of 
record shows that his left ear hearing loss is at level I.  
During his VA examination in November 1996, he had an average 
pure-tone threshold of 23 decibels in his left ear and 98 
percent speech discrimination.  This correlates to level I 
hearing acuity for this ear.  And because his right ear is 
not service connected, and he is not deaf in this ear, it is 
presumed that he also has level I (meaning "normal") 
hearing acuity in this ear.  See 38 U.S.C.A. § 1160(a) 
(West 2002); 38 C.F.R. § 3.383(a)(3).  Thus, a noncompensable 
(i.e., 0 percent) rating is assigned.  38 C.F.R. §§ 4.14, 
4.85, Table VII, Diagnostic Codes 6100 to 6101 (2004).  So 
there is no basis for assigning a higher rating.

According to 38 C.F.R. § 3.655(b), when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  But when the examination was 
scheduled in conjunction with any other original claim or a 
claim for an increased disability evaluation, the claim shall 
be disallowed.  See 38 C.F.R. § 3.655(b).  Here, the veteran 
reported to the November 1996 VA examination that was 
scheduled in conjunction with his initial claim for service 
connection.  But while testifying during his hearing and in 
written statements submitted at other times during the course 
of his appeal, he asserted that the examination in 1996 was 
inadequate for rating purposes - including insofar as 
assessing the severity of his hearing loss since that 1996 
evaluation.  So to give him an opportunity to substantiate 
this allegation that the hearing loss in his left ear is 
worse than judged in 1996, the Board remanded this case to 
the RO to have him reexamined.  But as mentioned, he twice 
failed to report for follow-up examinations, one scheduled in 
December 1999 and another more recently scheduled for 
April 2005.



The RO also sent the veteran letters to his address of record 
requesting information regarding any treatment for his 
hearing loss, aside from notifying him of the opportunities 
to appear at his VA examinations.  Those letters were sent to 
his updated address of record and were not returned as 
undeliverable.  Yet he failed to report to the examinations 
or respond with explanations as to why he was unable to 
attend.  The Court has held that "[t]he duty to assist is 
not always a one-way street."  See Wood, supra.  In the 
present case, further information was needed to properly 
evaluate the veteran's claim.  He did not respond to the RO's 
efforts to assist him with his claim, and the Board finds 
that further efforts to obtain assistance from him would be 
futile.  While he did report to the November 1996 VA 
examination, at most that examination, as noted earlier, 
merely showed level I hearing acuity.  And there is no more 
recent medical evidence in the record pertaining to his 
current level of hearing impairment in his left ear.  In 
short, the Board finds no basis for assigning a higher 
initial rating for the hearing loss in this ear, and his 
claim is denied.

In determining the veteran is not entitled to a higher 
(compensable) rating for his left ear hearing loss, the Board 
has also considered whether he is entitled to a higher rating 
on an extra-schedular basis.  However, the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  See 38 C.F.R. § 3.321(b)(1).  
While the Board acknowledges that he was denied a position as 
a police officer by the New York City Civil Service 
Commission due to his audiological test results, 
it is unclear whether this finding was based on his left ear 
hearing results or his nonservice-connected right ear hearing 
results.  Nor is it shown that he is unable to obtain other 
suitable employment.  Therefore, there is no indication the 
hearing loss in his left ear, standing alone, has caused 
marked interference with his employment (meaning beyond that 
contemplated by the rating currently assigned) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for right ear hearing loss 
is denied.

The claim for an initial compensable rating for left ear 
hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


